Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 08/11/2020 have been received, to which the Applicant is thanked. New claim 4 has been added to consideration. 

Regarding the amended limitation of claim 1 “a plurality of purge gas outlets provided on said side surface where said pin is provided”, for clarity the Examiner would like to relate to the Applicant that the newly amended limitation in the rejection below still reads on the previous rejection, because Woo is still used to identify the side surface with the plurality of purge gas outlets, with Inoue still teaching the pin being provided on the side surface of its respective body.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants remaining arguments, 
The examiner respectfully responds the Applicant is arguing elements regarding a new limitation; see rejection below for the rejection of new limitation(s).

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
First branch flow path provided at an acute angle with said main flow path (The first branch flow path 225b depicted in Figure 9 is at an obtuse angle relative to the main flow path 225a)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation “the first branch flow path ejecting a smaller amount of the purge gas than that of the at least one of said branch flow paths having the obtuse angle”, to which upon a review of the Specifications dated 05/22/2018, while the Examiner was able to locate subject matter on Page 25, Lines 11-20 pertaining to “Said branch flow paths from the first branch flow path 225b to the fourth branch flow path 225e may be provided to have an obtuse angle with the main flow path 225a. Further, among the branch flow paths from the first branch flow path 225b to the fourth branch flow path 225e, the branch flow path for ejecting relatively less purge gas than the others may be arranged to have a right angle or an acute angle with the main flow path 225a”, the Examiner was unable to locate subject matter pertaining to comparing an instance of acutely angled first branch flow path, one that purges smaller amount of purge gas, relative to another coexisting branch flow path of an obtuse angle, while additionally not showing in the Drawings a branch flow path of any kind that is arranged at an acute angle relative to the main flow path. 
Further, the Specifications as quoted above state two instances where the branch flow path may be provided with an obtuse angle relative to the main flow path, and another where the branch flow path may be arranged to have a right angle or an acute angle relative to the main flow path; with the claim limitation requiring the first branch flow path which is ejecting a smaller amount of the purge gas than that of the at least one of said branch flow paths having an obtuse angle, which the Specifications state the associated angle that is to eject a smaller amount of the purge gas than that of the at least one branch flow paths to specifically be the instance where an acute or right angle relative to the main flow path, which is also not what is shown in the Applicants Figure 9, which shows an angle greater than 90 degrees relative to the main flow path; see Annotated Figure A below. 



    PNG
    media_image1.png
    509
    623
    media_image1.png
    Greyscale

Annotated Figure A

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2015/0364346) in view of Kim (KR20060100992), in further view of Han (KR100989887), in further view of Inoue et al (US 4,745,088), hereinafter referred to as Inoue.

Regarding claim 1, Woo (US2015/0364346) shows an apparatus for removing fume by ejecting purge gas towards a wafer, comprising: a wafer cassette (100, Fig. 4); a front opening (Fig. 3 – the front opening of the wafer cassette can be seen in Fig. 3 at the front of the said wafer cassette) provided in front of said wafer cassette (Fig. 3); and a plurality of stacking shelves (110, Fig. 5 – the stacking shelf, which is comprised of elements 111 & 113, is reflective of the plurality of stacking shelves) provided on both sides of side surfaces of said wafer cassette and vertically spaced (Fig. 4) from each other (Fig. 4), wherein the plurality of stacking shelves comprise: a first stacking shelf (110, Fig. 5) configured to support said wafer (Fig. 3/5); wherein the first stacking shelf comprises: a plate-shaped body (Fig. 5) provided in a horizontal direction (Fig. 4); a purge gas inlet (113a, Fig. 5) provided in said plate-shaped body (Fig. 5); a purge gas flow path (Fig. 5 – the purge gas flow path comprises of a main flow path which comprises of the path of which gas passes through the purge gas inlet 113a, and a number of branch flow paths which comprises of the paths of which gas passes through the purge gas outlets 113b) formed inside said plate-shaped body in a horizontal direction (Fig. 4/5 – the purge gas flow path is oriented in a horizontal fashion within the plate shaped body of the stacking shelf), said purge gas flow path including a main flow path (Fig. 5 – the purge gas flow path comprises of a main flow path which comprises of the path of which gas passes through the purge gas inlet 113a) connected with said purge gas inlet supplying purge gas to said main flow path (¶0049) and branch flow paths (Fig. 5 - a number of branch flow paths which comprises of the paths of which gas passes through the purge gas outlets 113b) branched from said main flow path (Fig. 5), of which said branch flow paths have a right angle with said main flow path of said plate-shaped body towards the front of the opening (Figs. 3/4/5/Annotated Figure 2); and a plurality of purge gas 
However, Woo lacks showing wherein at least one of said branch flow paths of said body is provided to have an obtuse angle with said main flow path of said body.  
	Kim (KR20060100992), a wafer storage device, is in the same field of endeavor as Woo which is a wafer storage device.
	Kim teaches wherein at least one of said branch flow paths (see Annotated Figure 1) of the body (122, Annotated Figure 1) is provided to have an obtuse angle (see Annotated Figure 1) with said main flow path of said body (see Annotated Figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woo to incorporate the teachings of Kim to provide wherein at least one of said branch flow paths of said body is provided to have an obtuse angle with said main flow path of said body, which would provide a wafer storage for both spraying cleaning gas, and removing foreign substances and residual gas after etching, saving on the cost to have two different systems to perform those functions (Page 2, Lines 26-32).
	However, the combination of Woo & Kim lacks showing air suction holes provided on a back surface of said wafer cassette for exhausting a purge gas.
	Han (KR100989887), a wafer storage device is in the same field of endeavor as Woo which is a wafer storage device.
	Han teaches air suction holes (430, Fig. 4) provided on a back surface of said wafer cassette (400, Fig. 4) for exhausting a purge gas (Lines 167-168).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Woo & Kim to incorporate the teachings of Han to provide air suction holes provided on a back surface of said wafer cassette for exhausting a purge gas, which would provide an apparatus capable of removing residual gas from a wafer (Lines 22-23).
	However, the combination of Woo, Kim, & Han lacks showing a pin provided on a side surface of said body for supporting said wafer.

Inoue teaches a pin (Fig. 2a – the pin can be seen extending from a side surface of body 2, to support the wafer 1) provided on a side surface of said body (Fig. 2a) for supporting said wafer (1, Fig. 2a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Woo, Kim, & Han to incorporate the teachings of 1to provide a pin provided on a side surface of said body for supporting said wafer, which would provide an apparatus for safely growing a uniform layer having no lattice defects (Col. 4, Lines 13-15).

    PNG
    media_image2.png
    561
    715
    media_image2.png
    Greyscale

Annotated Figure 1

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2015/0364346) in view of Kim (KR20060100992), in further view of Han (KR100989887), in further view of Inoue et al (US 4,745,088), hereinafter referred to as Inoue, in further view of Chan et al (US 8,315,052), hereinafter referred to as Chan.

Regarding claim 2, the combination of Woo, Kim, Han, & Inoue shows elements of the claimed invention as stated above in claim 1 including purge gas outlets discharging purge gas towards the front of said wafers (Fig. 4).
However, the combination of Woo, Kim, Han, & Inoue lacks showing purge gas discharged from a first purge gas outlet that 53discharges purge gas among the plurality of purge gas outlets, discharging more purge gas than purge gas discharged from the remaining purge gas outlets.
Chan (US 8,315,052), an apparatus with a plurality of holes for passing air through, is in the same filed of endeavor as Woo which is an apparatus with a plurality of holes for passing air through. 
Chan teaches an outlet (Fig. 1 – the outlet that discharges relatively more air located towards the bottom of the plurality of holes 140, as seen in Figure 1) among a plurality of outlets (14, Fig. 1) that get larger in diameter from one end to the other, discharging more air than discharged from the remaining outlets (Fig. 1 – due to the larger diameter of the outlet located at the bottom of the plurality of holes, it can discharge relatively more air).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Woo, Kim, Han, & Inoue to comprise the teachings of Chan to provide wherein purge gas discharged from a first purge gas outlet that 53discharges purge gas towards the front of said wafers, among the plurality of purge gas outlets, discharges more purge gas than purge gas discharged from the remaining purge gas outlets, which would amplify the amount of airflow through the number of outlets (Col. 3, Lines 5-15).

Regarding claim 4, Woo shows wherein said branch flow paths (113b, Fig. 5) of said plate-shaped body further includes a first branch flow path (Fig. 5 – the first branch flow path is located where element 113b is identified) that is provided to have an acute angle with said main flow path of said plate-shaped body (see Annotated Figure 2 – as the Applicant shows the first branch flow path to have an acute angle with the main flow path, as does Woo show in Fig. 5 with the first branch flow path is provided to have an acute, or right, angle with the main flow path; see Drawing Objection above), the first branch flow path ejecting a smaller amount of the purge gas than that of the at least one of said branch flow paths having the obtuse angle (see Drawing Objection and 112(a) rejection above).


    PNG
    media_image3.png
    633
    1225
    media_image3.png
    Greyscale

Annotated Figure 2

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746